UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4271


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD ARNOLD WADDELL, a/k/a Chippy,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:09-cr-00435-LO-1)


Submitted:   January 24, 2011             Decided:   February 24, 2011


Before KING, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chong C. Park, CLARK & ALLEN, PC, Leesburg, Virginia, for
Appellant.    Neil H. MacBride, United States Attorney, Manasi
Venkatesh, Special Assistant United States Attorney, Michael E.
Rich, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Reginald Waddell appeals his conviction of Hobbs Act

conspiracy to commit robbery, in violation of 18 U.S.C. § 1951

(2006);      Hobbs       Act    armed    robbery,        in    violation        of   18    U.S.C.

§ 1951;      using,       carrying,      and    brandishing          a   firearm       during    a

crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii)

(2006); and possession of a firearm by a felon, in violation of

18 U.S.C. § 922(g)(1) (2006).                   On appeal, Waddell petitioned for

an initial en banc hearing in order that we may overrule our

past precedent and conclude that “the existing application of

the    ‘minimal         effect’    standard”        of    determining           an   interstate

commerce nexus in Hobbs Act cases violates the Commerce Clause.

If    we    do    so,     Waddell       contends     that       we   should      reverse      his

convictions of Hobbs Act robbery and conspiracy, because the

evidence         was     insufficient      to       demonstrate          that    the      robbery

affected interstate commerce.

                 Pursuant to Fed. R. App. P. 35, a majority of active

circuit judges may order an appeal to be heard en banc.                                   En banc

consideration of appeals is disfavored, and therefore generally

will       not   be     ordered     unless      “(1)      en    banc      consideration         is

necessary        to     secure     or    maintain        uniformity        of    the      court’s

decisions;         or     (2)     the    proceeding           involves     a     question       of

exceptional importance.”                 In his petition, Waddell argues that

his    appeal          “involves    a     question       of     exceptional          importance

                                                2
because prior decisions of the Fourth Circuit applying the de

minimis standard on this issue effectively grant[] the federal

government     jurisdiction      to     prosecute           virtually     all    local

robberies of retail and restaurant establishments traditionally

enforced by [s]tate authorities.”                 Waddell asserts that “[s]uch

a broad application is not what was intended by the enactment of

the Hobbs Act or the Commerce Clause.”                       Waddell insists that

this court should reconsider its precedent in light of United

States v. Lopez, 514 U.S. 549 (1995).

          As       Waddell    acknowledges,           we    have   long   held    that

application of the Hobbs Act requires only a minimal effect on

interstate commerce.          See United States v. Williams, 342 F.3d

350, 354 (4th Cir. 2003) (“Congress exercised the full extent of

authority in the Hobbs Act, which ‘speaks in broad language,

manifesting    a    purpose    to     use       all   the    constitutional      power

Congress has to punish interference with interstate commerce by

extortion, robbery, or physical violence.                    The Act outlaws such

interference in any way or degree.’”)(quoting Stirone v. United

States, 361 U.S. 212, 215 (1960)); United States v. Spagnolo,

546 F.2d 1117, 1119 (4th Cir. 1976) (“[A]ll that is required to

bring an extortion within the statute is proof of a reasonably

probable effect on commerce, however[] minimal, as a result of

the extortion.”).



                                            3
               We also distinguished the Supreme Court’s decisions in

Lopez and United States v. Morrison, 529 U.S. 598 (2000), from

the Hobbs Act robbery at issue in Williams.                       Williams, 342 F.3d

at 354.        Unlike the firearms statute at issue in Lopez, “the

Hobbs    Act     contains       a     jurisdictional          requirement       that      the

particular offense be connected to interstate commerce.”                                  Id.

(internal      quotation     marks      and        citation    omitted).        Likewise,

unlike the civil remedy provisions of the Violence Against Women

Act struck down in Morrison, the subject matter regulated by the

Hobbs Act “impacts a trade that plainly is both economic and

interstate in character.”              Id.         Accordingly, we determined that

the Hobbs Act was unaffected by Lopez, and remained a proper

exercise of Federal power under the commerce clause.                          Id.

               Though    Waddell      disagrees       with    these   conclusions,         he

fails to cite any decisions lending credence to his belief that

Williams should be overruled.                Moreover, every one of our sister

circuits has found, after Lopez, that a Hobbs Act conviction may

be sustained even if the crime in question has only a small

effect    on    interstate      commerce.            Waddell    fails    to    offer       any

compelling       reason    to       overrule       existing    precedent       and       place

ourselves at odds with every other circuit.                      As no judge of this

court has called for a vote on whether an en banc hearing should

be   permitted,     we    deny       Waddell’s       motion    for    initial       en   banc

consideration of his appeal.              See Fed. R. App. P. 35(f).

                                               4
           Waddell concedes in his brief that, under Williams,

the evidence is sufficient to support his convictions of Hobbs

Act robbery and conspiracy.        We agree.    Accordingly, we affirm

the   judgment   of   the   district   court.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

expressed in the material before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                       5